Title: John Brown to James Madison, 23 August 1834
From: Brown, John
To: Madison, James


                        
                            
                                Dr Sir
                            
                            
                                
                                    Frankfort
                                
                                 23d. August 1834.
                            
                        
                        
                        The Bearer Mann Butler Esqr has for some time past been engaged in writing the History of Kentucky,
                            & is now on a visit to Virginia & Washington City in quest of papers, & materials, necessary to
                            enable him to complete the object he has in view; which he will cheerfully explain to you. Mr Butler has resided for many
                            years in this State & has ever supported the character of a Gentleman of honor & respectability. It is
                            with much pleasure I do hereby introduce him to your friendly attention. Any civilities you may find it convenient to
                            extend to him—or any aids you may have it in your power to afford him from your valuable collection of papers, to promote
                            the objects of his Journey will be gratefully received by him, & will be esteemed as favors confered upon the
                            State of Kentucky. I must refer you to Mr Butler for information relative to whatever may interest you in this quarter, I
                            am with sentiments of great consideration & esteem Your Most Obt. Sert
                        
                        
                            
                                John Brown
                            
                        
                    